TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00433-CV


Tam Doan Minh, Appellant

v.

Tsegaye Chernet and Egegayehu Chernet, Appellees





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 247,168, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed a motion to dismiss this appeal, asserting that the parties have
settled their lawsuit.  We grant the motion and dismiss this appeal.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   May 22, 2003